                                               Entered on Docket
                                               April 21, 2021
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA



 1   Charles P. Maher (SBN 124748)
     RINCON LAW, LLP                        The following constitutes the order of the Court.
 2   268 Bush St., Ste. 3335                Signed: April 21, 2021
     San Francisco, CA 94104
 3
     Tel. 415-840-4199
 4   Fax. 415-680-1712
     cmaher@rinconlawllp.com                       ________________________________________
 5                                                 Charles Novack
     Counsel for                                   U.S. Bankruptcy Judge
 6   Timothy W. Hoffman,
     Chapter 7 Trustee
 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                       SANTA ROSA DIVISION

11   In re                                                Case No. 21-10111 CN
                                                          Chapter 7
12       DOUNIA ROFII SAMII                               Hon. Charles Novack
             fka Dounia Rofii
13       and
         NARSI SAMII,
14
                     Debtors.
15

16
                  ORDER CONFIRMING ABANDONMENT OF REAL PROPERTY
17                         (195 Balboa Way, San Bruno, California)

18

19           Based on the Trustee’s request and the supporting declaration of counsel, and it appearing

20   from those documents that notice has been adequate, that no objection has been filed or served, and

21   that good cause exists, it is

22           ORDERED that the abandonment under Bankruptcy Code Section 554 of all of the estate’s

23   right, title, and interest in the real property commonly known as 195 Balboa Way, San Bruno,

24   California is confirmed.

25                                       *** END OF ORDER ***

26

27

28

Case: 21-10111      Doc# 58      Filed: 04/21/21     Entered: 04/21/21 11:25:17     Page 1 of 2
 1                                 *** COURT SERVICE LIST ***

 2   No Court service required.

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 21-10111     Doc# 58    Filed: 04/21/21   Entered: 04/21/21 11:25:17   Page 2 of 2
